Citation Nr: 0802104	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-30 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
from November 6, 2002 to January 19, 2005, for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 50 percent from 
January 20, 2005, for PTSD.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1979.

This matter comes to the Board of Veterans Appeals (Board) 
from an October 2004 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for PTSD and 
assigned a 30 percent rating effective November 6, 2002.  In 
an April 2006 rating decision, an increased rating of 50 
percent was granted effective January 20, 2005.  

The Board notes that the United States Court of Appeals for 
Veterans Claims ("the Court") has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the matter of a higher rating remains in 
appellate status.

In January 2007, the veteran testified at a Board hearing 
before the undersigned.  


FINDINGS OF FACT

1.  Prior to January 20, 2005, the veteran's PTSD did not 
cause occupational and social impairment with reduced 
reliability and productivity.  

2.  From January 20, 2005, the veteran's PTSD caused 
occupational and social impairment, with deficiencies in most 
areas, but did not result in total occupational and social 
impairment.



CONCLUSIONS OF LAW

1.  Prior to January 20, 2005, the criteria for a rating in 
excess of 30 percent for PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007).

2.  From January 20, 2005, the criteria for a rating of 70 
percent for PTSD are met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

VCAA letters dated in December 2002 and July 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters informed 
the claimant that additional information or evidence was 
needed to support the initial service connection claim and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The VCAA letters did not provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date should the claimant's claim for service 
connection for PTSD be granted.  In an October 2004 rating 
decision, the RO granted service connection for PTSD and the 
issue on appeal concerns the claim of entitlement to a higher 
evaluation for this now service-connected disability.

Even though the VCAA letters did not include adequate notice 
of what was needed to establish a disability rating and 
effective date, the Board finds no prejudice to the claimant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In this 
regard, the Board observes that the VCAA notice letters were 
properly tailored to the application for the original request 
for service-connected benefits.  As stated above, the RO 
awarded service connection for PTSD in the October 2004 
rating decision and assigned an initial 30 percent disability 
rating effective November 2002 (date of claim), which as 
noted above, was later increased to 50 percent effective 
January 2005.  Therefore, the VCAA letters served their 
purposes in that they provided section 5103(a) notice of the 
claimant; and its application is no longer required because 
the original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the claimant's notice of disagreement (NOD), the claimant 
took issue with the initial 30 percent disability rating and 
is presumed to be seeking the maximum benefits available 
under the law.  Id.; see also AB.  Therefore, in accordance 
with 38 U.S.C.A. §§ 5103A and 7105(d), the RO properly issued 
an August 2005 statement of the case (SOC) which contained, 
in pertinent part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 
38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also 
Dingess/Hartman.  The claimant was allowed a meaningful 
opportunity to participate in the adjudication of the claims.  
Thus, even though the initial VCAA notice did not address a 
higher rating, subsequent documentation addressed this 
matter; there is no prejudice to the claimant.  See Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that an SOC or supplemental 
statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34).  In this case, an SOC and SSOC have been issued.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded two VA examinations.  38 C.F.R. 
§ 3.159(c)(4).  

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by VA 
outpatient treatment records.  The examination in this case 
is adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.  

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in April 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  Fenderson 
v. West, 12 Vet. App 119 (1999); see also Hart v. Mansfield, 
No. 05-2424 (U. S. Vet. App. Nov. 19, 2004).  In this case, 
staged ratings are appropriate.  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.


Entitlement to an Initial Rating in Excess of 30 Percent from 
November 6, 2002 to January 19, 2005, for PTSD

Post-service, the veteran was afforded VA outpatient 
psychiatric treatment.  These treatment records reflect that 
a mental status examination was conducted in March 2003.  At 
that time, the veteran was alert, oriented, and cooperative.  
He appeared anxious and his mood was mild to moderately 
depressed.  There were no auditory or visual hallucinations.  
Thought process was goal-directed.  There was no evidence of 
a thought disorder.  Judgment and insight were fair.  The 
diagnosis was panic disorder.  The next month, the veteran 
described having panic attacks when he would use public 
transportation.  He would experience dyspnea, a sense of 
suffocation, tachycardia, lightheadedness, diaphoresis, and 
chest pain.  He also had a depressed mood.  His sleep was 
fragmented and he had little energy.  He did not enjoy much, 
but experienced a little joy from seeing his grandchildren.  
He did not have an active social life and his libido was 
decreased.  His mood and affect were depressed and tearful.  
There was no thought disorder.  The diagnosis was panic 
disorder/major depression.  In May 2003, the veteran sought 
to obtain a medical statement to be released from jury duty 
in part due to his panic attacks.  

In August 2003, the veteran was afforded a VA examination.  
At that time, the veteran reported that he reexperienced his 
inservice stressors daily via avoidance and increased 
arousal, recurrent intrusive thoughts, recurrent dreams, and 
flashbacks.  The veteran related that he engaged in avoidance 
behavior with regard to situations which reminded him of 
Vietnam.  Although his wife was Vietnamese, he was able to 
separate his wife and family from the war.  He indicated that 
his significant activities had diminished.  He had a few 
friends whom he maintained contact with and also stated that 
he attended family events.  However, he described himself as 
a loner and that his social interactions had decreased over 
the past two years.  He had a long history of being unable to 
show loving feelings.  With regard to increased arousal, the 
veteran reported sleep disturbance, difficulty concentrating, 
and feeling that he needed to be "on guard."  He indicated 
that he had been able to perform well at work for the United 
States Postal Service.  Overall, the veteran reported that 
his symptoms had worsened since the "9/11" terrorist 
attacks.  Prior to 2003, the veteran related that he had no 
previous psychiatric treatment.  Currently, the veteran was 
taking psychiatric medication.  

Mental status examination revealed that the veteran was 
cooperative and informative.  His speech and psychomotor 
functions were normal.  He was neatly dressed and well 
groomed.  He was oriented to time, person, and place.  His 
memory was normal for recall in recent and remote events.  
The veteran's mood was slightly low and his affect was 
anxious and irritable.  He denied having any types of 
hallucinations and there was no evidence of psychotic 
thinking.  He denied having suicidal ideation, homicidal 
ideation, or past suicide attempts.  He had a history of 
chronic insomnia manifested by his difficulty initiating and 
maintaining sleep.  He described his appetite as poor and his 
energy level as very low.  Overall, his insight and judgment 
were good.  The diagnosis was PTSD and the GAF was 47.  

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran does not meet the criteria for a 50 percent 
rating.  

A 50 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social impairment 
with reduced reliability and productivity.

The veteran did not have flattened affect, although he did 
appear anxious.  His speech was normal and not 
circumstantial, circumlocutory, or stereotyped.  The veteran 
had no difficulty in understanding complex commands.  His 
short-and long-term memory was not impaired.  His judgment 
was not impaired.  While the veteran has depression, it is 
not to the extent that he was unable to function 
independently, appropriately and effectively.  Although he 
had some social and industrial impairment, he did not have 
difficulty in establishing and maintaining effective work and 
social relationships.  The veteran was working for the United 
States Postal Service for many years and exhibited good 
performance.  While his social life was not active, his 
relationship with family was good.  He also had a few friends 
whom he maintained contact with and he attended family 
events.  The Board notes that the veteran had a coexisting 
panic disorder, however, he was responsive to medication.  
The veteran's GAF was 47 which indicated serious symptoms.  
However, he did not exhibit serious impairment in social or 
occupational functioning based on the records.  Rather, 
overall, his symptoms of his PTSD more nearly approximated 
the criteria for a 30 percent rating.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  


Entitlement to a Rating in Excess of 50 Percent from January 
20, 2005, for PTSD

On January 20, 2005, the veteran was seen by VA for PTSD 
symptomatology.  He reported having a worsening of symptoms 
which included bad nightmares, increased insomnia, increased 
depression, and thoughts that life was not worth living.  On 
mental status examination, he was alert, very pleasant, 
cooperative, depressed, and very tearful.  His affect was 
restricted and his speech goal was oriented.  He was not 
interested in a PTSD group.  He had occasional suicidal 
ideation, but no plans or attempts.  It was also noted that 
he had a panic disorder with agoraphobia.  His GAF was 39.  
In August 2005, his GAF was 45.  In November 2005, he 
reported that he had been able to cope adequately, although 
he had an issue with his son's return from the Persian Gulf 
War.  He continued to wake up 4 times per night.  He had 
medication that he carried with him for when he had a panic 
attack, which occurred only rarely in situations that he felt 
that he would be unable to get out of, such as in an 
elevator.  

In April 2006, the veteran was afforded another VA 
examination.  At that time, the veteran reported that he had 
noticed a marked increase in his dreams and nightmares 
related to combat.  In addition, he had daily intrusive 
thoughts of Vietnam.  At night, he had nightmares and would 
wake up drenched in sweat about 3 times per week.  
Thereafter, he would feel anxious.  He also had daily 
flashbacks.  The veteran indicated that he had developed 
avoidant behaviors and would avoid crowds and crowded places.  
He had become more suspicious over the past year and a half 
of crowds.  He described himself as a loner and it was noted 
that he had difficulty expressing loving feelings.  Socially, 
the veteran attended dinner on an occasional basis with his 
wife and also kept in good contact with his family.  His main 
hobby was fishing, but he had only gone one time over the 
past year.  The veteran had symptoms of increased arousal 
which had worsened over the past year and a half to two 
years.  He had a history of chronic insomnia and difficulty 
staying asleep.  He had difficulty concentrating which seemed 
to be related to his level of irritability.  He also had a 
history of hypervigilance as well as exaggerated startle 
reflex.  The veteran's reaction to the war in Iraq as well as 
his memories of Vietnam made him irritable and angry.  The 
examiner noted that the veteran had a separate diagnosis of 
panic disorder with agoraphobia, but had a good response to 
medication.  The examiner also noted that the veteran had 
been working full-time for the United States Postal Service 
for 19 years.  He had been married for 19 years and had 4 
children.  One of his children had been in Iraq which caused 
him anxiety and tension.  

Mental status examination revealed that the veteran appeared 
younger than his age.  He was cooperative and friendly as 
well as informative.  He was neatly dressed and well groomed.  
He was well spoken.  His psychomotor functions, orientation, 
memory, intelligence, and cognitive functioning were all 
normal.  His mood was low and his affect was sad.  His level 
of anxiety was high.  He had no history of hallucinations or 
any evidence of psychotic thinking.  He admitted to having 
brief periods of thoughts of suicide, but no history of 
attempts.  He had no homicidal ideation.  He had sleep 
disturbance.  He had a mainly poor appetite and a low level 
of energy as well as poor motivation.  His insight and 
judgment were very good.  The examiner noted that as compared 
to 2003, the veteran had a very high level of symptoms which 
increased with reports of the war in Iraq and his son's tour 
of duty in Iraq.  In addition to PTSD, he had a major 
depressive disorder which was secondary to PTSD.  The 
examiner opined that the veteran's PTSD had worsened since 
the last VA examination in that he had increased frequency 
and intensity of his symptoms and had depression.  The 
diagnosis was severe PTSD and major depressive disorder, 
moderate.  The GAF was 44.  

In January 2007, the veteran testified at a Board hearing.  
He testified that he experienced sleep disturbance.  He had 
nightmares and also intrusive thoughts.  He was short-
tempered and did not have much patience.  He had been taking 
more leave from work when he was feeling angry.  This had 
happened 3-4 times in 2006.  He also had not been socializing 
as much and would go to bars alone.  He would drink to help 
get to sleep at night.  He reported that he did not like 
crowds.  He related that he did not have any close friends.  
He had contact with his wife and children, but not much with 
other family members.  

The veteran has been assigned a 50 percent rating for PTSD.  
The veteran meets the criteria for a 70 percent rating.  A 70 
percent rating is warranted because the veteran's PTSD is 
productive of occupational and social impairment, with 
deficiencies in most areas.  

The veteran has had suicidal ideation.  As noted, he has a 
panic disorder and experiences panic attacks.  He has 
developed a major depressive disorder.  The veteran is 
essentially cognitively intact.  However the increase in 
severity in his symptoms, from January 20, 2005, has 
negatively affected his ability to be around others.  This 
has particularly been exhibited at his employment.  He has 
had to take leave to avoid confrontational situations which 
might have led to violence.  He also has had diminished 
interactions with family.  He rarely sees anyone other than 
his immediate family and no longer socializes.  This is a 
marked change from his prior VA examination in which he 
described some sustained positive relationships.  The records 
show that his irritability and depression in particular have 
been heightened, as well as other PTSD symptoms.  He exhibits 
difficulty in adapting to stressful circumstances at work and 
is unable to establish and maintain effective relationships 
other than those most intimate.  He explained that his wife 
also has had traumatic-type experiences and would just give 
him space when he needed it.  He does not otherwise have any 
socialization.  His GAF has ranged from 39-44 which 
contemplates severe symptoms which is confirmed by his VA 
examination and supporting clinical records.  In affording 
the veteran the benefit of the doubt, the Board therefore 
finds that the PTSD symptoms more nearly approximate the 
criteria for a 70 percent rating.  

However, a 100 percent rating is not warranted.  The veteran 
does not have gross impairment in thought processes or 
communication.  He does not suffer from persistent delusions 
or hallucinations.  His behavior is not grossly 
inappropriate.  He is able to perform activities of daily 
living, including maintenance of minimal personal hygiene.  
He is oriented to time and place.  The veteran does not have 
memory loss for names of close relatives, own occupation, or 
own name.  He is employed.

Accordingly, the criteria for a 100 percent rating are not 
met.  


Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD prior to January 20, 2005, but the 
evidence supports a rating of 70 percent from January 20, 
2005.  


ORDER

Prior to January 20, 2005, a rating in excess of 30 percent 
for PTSD is denied.

From January 20, 2005, a rating of 70 percent for PTSD, is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


